DETAILED ACTION
This Office Action is in response to the Application filed on August 20, 2019, which is a continuation of U.S. Patent Application No. 15/458,611 filed on March 14, 2017 (now U.S. Patent No. 10430968). An action on the merits follows. Claims 1-20 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17, Ln. 1 recites “Non-transitory computer readable storage media storing instructions”. Also, claim number 18 is in strikethrough. For examination purposes the examiner has interpreted “. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-11, and 17-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Napier et al. (U.S PG Pub. No. 2014/0249752 A1), hereafter referred to as Napier.

Regarding claim 1, Napier discloses a method (Par. [0001]: an apparatus and a method for localising a vehicle along a route) comprising:
receiving an image from a camera of a vehicle (Par. [0036-44]: apparatus 100 comprises a camera, such as a stereo camera 101 having a first and second imaging portion 101a, 101b for imaging the route. The apparatus 100 further comprises a processor 102 for processing the images and a repository 103 for storing images of the route… project the texture in the survey images ROI taken at Xi into an orthographic image… (road regions of interest projected onto the orthographic image…This presents an opportunity to combine ROIs for consecutive poses; receiving an image from a camera of a vehicle (e.g. apparatus 100 comprises a camera, such as a stereo camera 101 having a first and second imaging th consecutive) images and a repository 103 for storing images of the route, as indicated above), for example);
generating a top-down view of a ground plane surrounding the vehicle by projecting the image to approximate the camera facing downward from the vehicle (Par. [0009]: surveying the route to be traversed by the vehicle by creating a plurality of orthographic images of the route, at a plurality of locations along the route; Par. [0028-29]: FIG. 4 illustrates the view Ii at pose Xi from the survey trajectory being projected onto a local ground plane to produce an orthographic image… FIG. 5 illustrates 10 m segments of a synthetic local orthographic images generated; Par. [0036-44]: apparatus 100 comprises a camera, such as a stereo camera 101 having a first and second imaging portion 101a, 101b for imaging the route. The apparatus 100 further comprises a processor 102 for processing the images and a repository 103 for storing images of the route… In order to localise the vehicle 300 (or other device) when traversing the route, the route is first surveyed at step 201 to create a plurality of orthographic images of the route… project the texture in the survey images ROI taken at Xi into an orthographic image… (road regions of interest projected onto the orthographic image…This presents an opportunity to combine ROIs for consecutive poses; generating a top-down view of a ground plane surrounding the vehicle by projecting the image to approximate the camera facing downward from the vehicle (e.g. create a plurality of orthographic (top-down view, aerial view, bird-eye view, etc.) images of the route by projecting the survey images ROI taken i from the survey trajectory, which are projected onto a local ground plane to produce an orthographic image, as indicated above), for example);
comparing the top-down view with a map; and
determining a location of the vehicle on the map based on the comparison of the top-down view of the ground plane and the map (Par. [0003]: stereo Visual Odometry (VO) produces locally metric maps and trajectories; Par. [0013]: relation between the orthographic images and the current view preferably comprises a comparison of the mutual information between the orthographic images and the current view; Par. [0036-44]: apparatus 100 comprises a camera, such as a stereo camera 101 having a first and second imaging portion 101a, 101b for imaging the route. The apparatus 100 further comprises a processor 102 for processing the images and a repository 103 for storing images of the route… In order to localise the vehicle 300 (or other device) when traversing the route, the route is first surveyed at step 201 to create a plurality of orthographic images of the route… project the texture in the survey images ROI taken at Xi into an orthographic image… (road regions of interest projected onto the orthographic image…This presents an opportunity to combine ROIs for consecutive poses; Par. [0047-59]: As the vehicle moves it is necessary to track the location relative to sequential poses in the trajectory… will change as the vehicle moves. However, this is a trivial data association problem; the transition to a new reference pose can be predicted using vk as indicated by the VO system. The goal of this work is then to develop a way to hone this initial estimate… and this is done by comparing the live view… and that predicted by a hypothesized view of the synthetic orthographic image… precision of the localisation is obtained by comparing localized images… and the corresponding artificially perturbed hypothesised views proj; comparing the top-down view with a map and determining a location of the vehicle on the map based on the comparison of the top-down view of the ground plane and the map (e.g. to localize the vehicle (or other device) when traversing the route (i.e. determining a location of the vehicle on a map), the route is first surveyed to create a plurality of orthographic images of the route (i.e. the top-down view of the ground plane) and localization is obtained by comparing the live (current) view and that predicted by a hypothesized view of the synthetic orthographic image (i.e. based on the comparison of the top-down view of the ground plane (the orthographic images) and the map (locally metric maps and trajectories as shown in Figs. 3, 6, and 8(a)), as indicated above), for example).

Regarding claim 2, claim 1 is incorporated and Napier discloses the method (Par. [0001]), further comprising segmenting the ground plane from the image to determine segmented ground plane pixels by analyzing a stereo pair of images providing points in three-dimensional space and applying random sample consensus to determine a set of points in the image for the ground plane (Par. [0015-20]: the orthographic images created during the survey are obtained with a stereo camera, mounted on a survey vehicle. The stereo camera comprises at least a first and second imaging portion, such as a first and second camera, which are used to synthesise the orthographic images… the camera comprises a stereo camera; Par. [0029-33]: FIG. 5 illustrates 10 m segments of a synthetic local orthographic images generated from the 700 m test route, with images (a) and (b) being generated from straight segments… FIG. 9(a) illustrates the difference in image intensities between a driver view… correctly localised relative to the survey trajectory and a hypothesised view… (white pixels correspond to larger differences in intensity); Par. [0036-42]: localizing a vehicle 300 along a route, such as along a road surface… apparatus 100 comprises a camera, such as a stereo camera 101 having a first and second imaging portion 101a, 101b for imaging the route. The apparatus 100 further comprises a processor 102 for processing the images and a repository 103 for storing images of the route… Referring to FIG. 3 of the drawings, a vehicle trajectory T, as generated by a visual odometry (VO) system, such as a stereo camera, is a set of relative SE3 transformations… generation of this image which utilizes the local metric scene… defined above… can be computed during the vehicle traversal of the route, but can also be precomputed. The process begins with the extraction of a ground plane using the landmarks… and RANdom SAmple Consensus (RANSAC)… landmark measurements correspond to points on the road surface aiding ground plane estimation… a pixel location in homogeneous co-ordinates of the… vertex of the ROI; Par. [0051]: the probability of a pixel in image I having intensity n. An image can therefore be thought of as a random variable with each pixel location x having a distribution defined; further comprising segmenting the ground plane from the image to determine segmented ground plane pixels by analyzing a stereo pair of images providing points in three-dimensional space and applying random sample consensus to determine a set of points in the image for the ground plane (e.g. process begins with the extraction of a ground plane, including each pixel location in the ground 

Regarding claim 3, claim 1 is incorporated and Napier discloses the method (Par. [0001]), wherein applying the random sample consensus comprises randomly selecting hypothesis points pertaining to the ground plane and evaluating the hypothesis points to determine the set of points in the image making up the ground plane (Par. [0036-47]: localizing a vehicle 300 along a route, such as along a road surface… apparatus 100 comprises a camera, such as a stereo camera 101 having a first and second imaging portion 101a, 101b for imaging the route. The apparatus 100 further comprises a processor 102 for processing the images and a repository 103 for storing images of the route… Referring to FIG. 3 of the drawings, a vehicle trajectory T, as generated by a visual odometry (VO) system, such as a stereo camera, is a set of relative SE3 transformations… generation of this image which utilizes the local metric scene… defined above… can be computed during the vehicle traversal of the route, but can also be precomputed. The process begins with the extraction of a ground plane using the landmarks… and RANdom SAmple Consensus (RANSAC)… landmark measurements correspond to points on the road surface aiding ground plane estimation… a pixel location in homogeneous co-ordinates of the… vertex of the ROI… comparing the live view … and that predicted by a hypothesized view of the synthetic orthographic image; Par. [0051]: the probability of a pixel in image I having intensity n. An image can therefore be thought of as a random variable with each pixel location x having a distribution defined; wherein applying the random sample consensus comprises randomly selecting hypothesis points pertaining to the ground plane and evaluating the hypothesis points to determine the set of points in the image making up the ground plane (e.g. the extraction of a ground plane using the landmarks and RANdom SAmple Consensus (RANSAC) (i.e. randomly selecting hypothesis points pertaining to the ground plane) and comparing the live view and that predicted by a hypothesized view of the synthetic orthographic image landmark measurements correspond to points on the road surface aiding ground plane estimation (i.e. evaluating the hypothesis points to determine the set of points in the image making up the ground plane), as indicated above), for example).

Regarding claim 9, Napier discloses a system for localizing a vehicle (Par. [0001]: an apparatus and a method for localising a vehicle along a route), the system comprising:
an image sensor to obtain an image of an environment near the vehicle; and 
a processor that is programmable to execute instructions stored in non-transitory computer readable storage media (Par. [0022]: a computer program element comprising: computer code means to make the computer execute a method; Par. [0036-37]: apparatus 100 comprises a camera, such as a stereo camera 101… the camera 101, mounted to a front bumper 104 of the vehicle 300, is arranged to acquire a live view of the route from the perspective of the vehicle 300… processor 102 subsequently processes the live view at step 203 according to a computer program element at step 204, to resolve the pose of the vehicle 300 relative to a survey trajectory, by maximising a relation between the orthographic images and the live camera view; an image sensor to obtain an image of an environment near the vehicle (e.g. camera 101 (image sensor) arranged to acquire a live view of the route from the perspective of the vehicle 300) and a processor that is programmable to execute instructions stored in non-transitory computer readable storage media (e.g. processor 102 subsequently processes the live view according to a computer program element comprising computer code (instruction, program, etc.) to make the computer execute a method, as indicated above), for example). The steps of the program further recited in claim 9 correspond to claim 1 when executed and are rejected as applied to method claim 1 above.

Regarding claim 10, claim 9 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 2 above.

Regarding claim 11, claim 10 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 3 above.

claim 17, is a corresponding computer readable medium claim rejected as applied to the method claim 1 above.

Regarding claim 18, claim 17 is incorporated and is a corresponding computer readable medium claim rejected as applied to the method claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Napier, as applied to claim 1above, in view of Browning et al. (US PG Pub. No. 2018/0005407 A1), hereafter referred to as Browning.

Regarding claim 4, claim 1 is incorporated and Napier discloses the method (Par. [0001]), and the method further comprises generating a synthetic image (Par. [0009]: surveying the route to be traversed by the vehicle by creating a plurality of orthographic images of the route, at a plurality of locations along the route; Par. [0028-29]: FIG. 4 illustrates the view Ii at pose Xi from the survey trajectory being projected onto a local ground plane to produce an orthographic image… FIG. 5 illustrates 10 m segments of a synthetic local orthographic images generated; As the vehicle moves it is necessary to track the location relative to sequential poses in the trajectory… will change as the vehicle moves. However, this is a trivial data association problem; the transition to a new reference pose can be predicted using vk as indicated by the VO system. The goal of this work is then to develop a way to hone this initial estimate… and this is done by comparing the live view… and that predicted by a hypothesized view of the synthetic orthographic image… precision of the localisation is obtained by comparing localized images… and the corresponding artificially perturbed hypothesised views proj; and the method further comprises generating a synthetic image (e.g. segments of a synthetic local orthographic images generated), for example), but fails to teach the following as further recited in claim 4.
However, Browning teaches wherein the map comprises one or more of a top-down light detection and ranging (LIDAR) intensity map or a vector-based semantic map (Par. [0022]: a submap is a map-based data structure that represents a geographic area of a road segment, with data sets that are computer-readable to facilitate autonomous control and operation of a vehicle; Par. [0038]: submaps may include data to enable the SIPS 100 to generate a point cloud of its environment, with individual points of the cloud providing information about a specific point in three-dimensional space of the surrounding environment… a point cloud may depict surface elements, captured through Lidar (sometimes referred to as "surfels")… the point cloud may also be associated with other types of information, including semantic labels; Par. [0044]: localization component 122 can compare information from the current sensor state 493 (e.g., Lidar data, imagery… to the feature set 113 of the current submap 145; Par. [0078]:  a particular submap may include a semantic label; Par. [0080]: comparing image data, as provided from the current sensor state 93 of the vehicle, with the three-dimensional point cloud of the localization layer 306; Par. [0143]: compare current sensor state data 493, including current image data 1043 captured by onboard cameras of the vehicle, with prior sensor state data 1029. The current image data 1043 may include… current image data 1043 may also include active image data, such as generated by Lidar; Par. [0148-149]: the localization component 1024 may include point cloud selection logic 1032 to select the point cloud 1035 of prior sensor information to reflect a best match with a current lighting condition… the variations amongst the point clouds 1035 of prior sensor information may account for lighting variations… the point cloud selection logic 1032 may select the appropriate point cloud based on contextual information, which identifies or correlates to lighting conditions; Par. [0164]: image processing component 1038 may detect disparity in lighting condition between the current image data 1043 and the image data provided by the prior sensor state 1029; Par. [0167]: vehicle 10 may include sensor devices, such as a camera set 1112, shown as a rooftop camera mount, to capture images of a surrounding scene while the vehicle travels down the road segment 1102; Par. [0170]: a sensor-based signature or feature vector representation of a portion of a scene, as viewed by a specific type of sensor set (e.g., stereoscopic camera, Lidar… the stored sensor data sets may be associated with a reference location of the submap, such as the location of the vehicle when the prior sensor data sets were captured; wherein the map comprises 
Napier and Browning are considered to be analogous art because they pertain to image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method for localizing a vehicle along a route by creating orthographic images and using RANSAC to perform ground plane estimation (as disclosed by Napier) with wherein the map comprises one or more of a top-down light detection and ranging (LIDAR) intensity map or a vector-based semantic map (as taught by Browning, Abstract, Par. [0022, 0038, 0044, 0080, 0143, 0148-149, 0164, 0170]) to optimize or otherwise improve accuracy and/or ease of analysis (Browning, Abstract, Par. [0158, 0161]).

Regarding claim 5, claim 4 is incorporated and the combination of Napier and Browning, as a whole, teaches the method (Napier, Par. [0001]), wherein comparing the top-down view with the map comprises comparing the top-down view with the synthetic localizing a vehicle 300 along a route, such as along a road surface… apparatus 100 comprises a camera, such as a stereo camera 101 having a first and second imaging portion 101a, 101b for imaging the route. The apparatus 100 further comprises a processor 102 for processing the images and a repository 103 for storing images of the route… Referring to FIG. 3 of the drawings, a vehicle trajectory T, as generated by a visual odometry (VO) system, such as a stereo camera, is a set of relative SE3 transformations… generation of this image which utilizes the local metric scene… defined above… can be computed during the vehicle traversal of the route, but can also be precomputed. The process begins with the extraction of a ground plane using the landmarks… and RANdom SAmple Consensus (RANSAC)… landmark measurements correspond to points on the road surface aiding ground plane estimation… a pixel location in homogeneous co-ordinates of the… vertex of the ROI… comparing the live view … and that predicted by a hypothesized view of the synthetic orthographic image; Par. [0051]: the probability of a pixel in image I having intensity n. An image can therefore be thought of as a random variable with each pixel location x having a distribution defined; wherein comparing the top-down view with the map comprises comparing the top-down view with the synthetic image (e.g. the extraction of a ground plane using the landmarks and (RANSAC) (and comparing the live view and that predicted by a hypothesized view of the synthetic orthographic image landmark measurements correspond to points on the road surface aiding ground plane estimation (i.e. comparing the top-down view with the map 

Regarding claim 12, claim 9 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 4 above.

Regarding claim 13, claim 12 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 5 above.

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Napier, as applied to claim 1above, in view of SIDDIQUE et al. (US PG Pub. No. 2016/0210602 A1), hereafter referred to as SIDDIQUE, and in further view of Csurka et al. (US PG Pub. No. 2010/0040285), hereafter referred to as Csurka.

Regarding claim 7, claim 1 is incorporated and Napier discloses the method (Par. [0001]), but fails to teach the following as further recited in claim 7. 
However, SIDDIQUE teaches wherein comparing the top-down view with the map comprises comparing using one or more of:
a mutual information algorithm (Par. [0119]: map feature will be integrated to help users locate the venue of the event and get assistance with directions; Par. [0296]: information/instructions may be registered with existing map applications and information and/or street view applications and information; Par. [0321]: Distance metrics such as… mutual information… are used to provide a measure of similarity between consecutive images; a mutual information algorithm, such as a mutual information distance metric used to provide a measure of similarity between consecutive images, as indicated above for example).
Napier and SIDDIQUE are considered to be analogous art because they pertain to image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method for localizing a vehicle along a route by creating orthographic images and using RANSAC to perform ground plane estimation (as disclosed by Napier) with a mutual information algorithm (as disclosed by SIDDIQUE, Abstract; Par, [0119, 0321]) to improve the model construction method (SIDDIQUE, Abstract; Par, [0148, 0166, 0169, 0172]).
The combination of Napier and SIDDIQUE, as a whole, teaches the method above, but fails to teach the following as further recited in claim 7.
However, Csurka teaches or a best-fit algorithm (Par. [0082]: direction the parameters of the model should be modified to best fit the data; or a best-fit algorithm (e.g., model should be modified to best fit the data), for example).
Napier, SIDDIQUE, and Csurka are considered to be analogous art because they pertain to image processing applications. Therefore, the combined teachings of Napier, SIDDIQUE, and Csurka, as a whole, would have rendered obvious the invention recited in claim 7 with a reasonable expectation of success in order to modify the computer-implemented method for localizing a vehicle along a route by creating orthographic images and using RANSAC to perform ground plane estimation (as disclosed by Napier) with a best-fit algorithm (as disclosed by Csurka, Abstract; Par, [0082]) to 

Regarding claim 15, claim 9 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 7 above.

Regarding claim 20, claim 17 is incorporated and is a corresponding computer readable medium claim rejected as applied to the method claim 7 above.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Napier, as applied to claim 1 above, in view of Cohen et al. (US PG Pub. No. 2017/0132526 A1), hereafter referred to as Cohen.

Regarding claim 8, claim 1 is incorporated and Napier discloses the method (Par. [0001]), but fails to teach the following as further recited in claim 8.
However, Cohen teaches wherein comparing the top-down image with the map comprises calculating a score for a plurality of relative positions and selecting a relative position (Par. [0026]: localization techniques may be employed such that the structured semantic knowledge is mapped to corresponding object within an image; Par. [0029]: relationships between objects in the image… generate a structured image representation of the image through calculation of a confidence value; Par. [0069]: Relative positional information is also used to select the correct pair of subject class and object class bounding boxes for a positional relationship; Par. [0115]: localization in images; wherein comparing the top-down image with the map comprises calculating a score for a plurality of relative positions and selecting a relative position (e.g., localization in images, including relationships between objects in an image, which generate a structured image representation through calculation of a confidence value (i.e., a score), in which relative positional information is also used to select the correct positional relationship, as indicated above, for example).
Napier and Cohen are considered to be analogous art because they pertain to image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method for localizing a vehicle along a route by creating orthographic images and using RANSAC to perform ground plane estimation (as disclosed by Napier) with comparing the top-down image with the map comprises calculating a score for a plurality of relative positions and selecting a relative position (as taught by Cohen, Abstract; Par. [0026, 0029, 0069] to improve accuracy of subsequent modeling (Cohen, Abstract; Par. [0037, 0101]).

Regarding claim 16, claim 9 is incorporated and Napier discloses the system (Par. [0001]), selecting a relative position from the plurality of relative positions as the location of the vehicle on the map (Par. [0046-55]: the synthetic orthographic images can be leveraged to correct relative poses from the VO, then it would be possible to track the motion (stay localised) relative to the survey trajectory… the Stereo VO has high metric accuracy over small distances…, the deviation from the initial position estimates; selecting a relative position from the plurality of relative positions 
However, Cohen teaches wherein the instructions further comprise calculating a score for a plurality of relative positions and selecting a relative position from the plurality of relative positions (Par. [0026]: localization techniques may be employed such that the structured semantic knowledge is mapped to corresponding object within an image; Par. [0029]: relationships between objects in the image… generate a structured image representation of the image through calculation of a confidence value; Par. [0069]: Relative positional information is also used to select the correct pair of subject class and object class bounding boxes for a positional relationship; Par. [0115]: localization in images; calculating a score for a plurality of relative positions and selecting a relative position from the plurality of relative positions (e.g., localization in images, including relationships between objects in an image, which generate a structured image representation through calculation of a confidence value (i.e., a score), in which relative positional information is also used to select the correct positional relationship, as indicated above, for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 8.

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Napier, in view of Browning, as applied to claim 4 above, and in further view of Ferguson et al. (US Patent Pub. 9,081,385 B1), hereafter referred to as Ferguson.

claim 6, claim 4 is incorporated and the combination of Napier and Browning, as a whole, teaches the method (Napier, Par. [0001]), wherein generating the synthetic image comprises generating a synthetic image comprising dark pixels for a road surface and light or bright pixels for road markings but fails to teach the following as further recited in claim 6.
However, Ferguson teaches wherein generating the synthetic image comprises generating a synthetic image comprising dark pixels for a road surface and light or bright pixels for road markings (Col. 12, Par. 4: FIG. 4A illustrates an image 400 of a road 402 of travel of a vehicle… The image 400 may be captured from a camera coupled to the vehicle travelling on the road 402, for example. The image 400 depicts the road 402, white lines such as 404A and 404B representing lane boundaries; Col. 13, Par. 4: assuming that the lane marker is a white line painted on the road, pixels composing the lane marker width may be bright (e.g., having intensity above a threshold intensity), but pixels laterally beyond a boundary of the white line (e.g., to the left and right of the white line) may belong to unpainted portions of the road and thus have a lower brightness. Thus, for a pixel of the pixels representing the white line, the intensity of the pixel may be high (e.g., above a threshold intensity)… pixels, in a lateral direction, may represent dark unpainted parts of the road that may have lower intensities compared to the intensity of the pixel; Col. 14, Par. 3: In the image 400 of FIG. 4A, or the corresponding top view image 408 in FIG. 4B, the computing device may be configured to identify pixels representing lane markers such as the white lines 404A and 404B… The white lines 404A and 404B may, for example, be represented by a group of pixels. For instance, the computing device, upon scanning or analyzing pixels of the image 400 or 408, may be configured to determine an intensity of a pixel of the pixels depicting the white lines 404A… determine that the pixel is a candidate pixel that may belong to a portion of the image depicting a lane marker (i.e., the white line 404A in this example)); wherein generating the synthetic image comprises generating a synthetic image comprising dark pixels for a road surface (e.g., pixels, in a lateral direction, may represent dark unpainted parts of the road that may have lower intensities compared to the intensity of the pixel) and light or bright pixels for road markings (e.g., pixels composing the lane marker width may be bright (having intensity above a threshold intensity), for example), as shown in Fig. 4A below:

    PNG
    media_image1.png
    495
    673
    media_image1.png
    Greyscale
 , for example).
Napier, Browning, and Ferguson are considered to be analogous art because they pertain to image processing applications. Therefore, the combined teachings of OFEK, Browning, Gao, and Ferguson, as a whole, would have rendered obvious the invention recited in claim 6 with a reasonable expectation of success in order to modify 

Regarding claim 14, claim 12 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 6 above.

Regarding claim 19, claim 17 is incorporated and Napier discloses the computer readable medium (Par. [0022]), generating a synthetic image (Par. [0009]: surveying the route to be traversed by the vehicle by creating a plurality of orthographic images of the route, at a plurality of locations along the route; Par. [0028-29]: FIG. 4 illustrates the view Ii at pose Xi from the survey trajectory being projected onto a local ground plane to produce an orthographic image… FIG. 5 illustrates 10 m segments of a synthetic local orthographic images generated; Par. [0047-59]: As the vehicle moves it is necessary to track the location relative to sequential poses in the trajectory… will change as the vehicle moves. However, this is a trivial data association problem; the transition to a new reference pose can be predicted using vk as indicated by the VO system. The goal of this work is then to develop a way to hone this initial estimate… and this is done by comparing the live view… and that predicted by a hypothesized view of the synthetic orthographic image… precision of the localisation is obtained by comparing localized images… and the corresponding artificially perturbed hypothesised views proj; generating a synthetic image (e.g. segments of a synthetic local orthographic images generated), for example); and
comparing the top-down view with the map by comparing the top-down view with the synthetic image (Napier, Par. [0036-47]: localizing a vehicle 300 along a route, such as along a road surface… apparatus 100 comprises a camera, such as a stereo camera 101 having a first and second imaging portion 101a, 101b for imaging the route. The apparatus 100 further comprises a processor 102 for processing the images and a repository 103 for storing images of the route… Referring to FIG. 3 of the drawings, a vehicle trajectory T, as generated by a visual odometry (VO) system, such as a stereo camera, is a set of relative SE3 transformations… generation of this image which utilizes the local metric scene… defined above… can be computed during the vehicle traversal of the route, but can also be precomputed. The process begins with the extraction of a ground plane using the landmarks… and RANdom SAmple Consensus (RANSAC)… landmark measurements correspond to points on the road surface aiding ground plane estimation… a pixel location in homogeneous co-ordinates of the… vertex of the ROI… comparing the live view … and that predicted by a hypothesized view of the synthetic orthographic image; Par. [0051]: the probability of a pixel in image I having intensity n. An image can therefore be thought of as a random variable with each pixel location x having a distribution defined; and comparing the top-down view with the map by comparing the top-down view with the synthetic image (e.g. 
However, Browning teaches wherein the map comprises one or more of a top-down light detection and ranging (LIDAR) intensity map or a vector-based semantic map (Par. [0022]: a submap is a map-based data structure that represents a geographic area of a road segment, with data sets that are computer-readable to facilitate autonomous control and operation of a vehicle; Par. [0038]: submaps may include data to enable the SIPS 100 to generate a point cloud of its environment, with individual points of the cloud providing information about a specific point in three-dimensional space of the surrounding environment… a point cloud may depict surface elements, captured through Lidar (sometimes referred to as "surfels")… the point cloud may also be associated with other types of information, including semantic labels; Par. [0044]: localization component 122 can compare information from the current sensor state 493 (e.g., Lidar data, imagery… to the feature set 113 of the current submap 145; Par. [0078]:  a particular submap may include a semantic label; Par. [0080]: comparing image data, as provided from the current sensor state 93 of the vehicle, with the three-dimensional point cloud of the localization layer 306; Par. [0143]: compare current sensor state data 493, including current image data 1043 captured by onboard cameras of the vehicle, with prior sensor state data 1029. The current image data 1043 may include… current image data 1043 may also include active image data, such as generated by Lidar; Par. [0148-149]: the localization component 1024 may include point cloud selection logic 1032 to select the point cloud 1035 of prior sensor information to reflect a best match with a current lighting condition… the variations amongst the point clouds 1035 of prior sensor information may account for lighting variations… the point cloud selection logic 1032 may select the appropriate point cloud based on contextual information, which identifies or correlates to lighting conditions; Par. [0164]: image processing component 1038 may detect disparity in lighting condition between the current image data 1043 and the image data provided by the prior sensor state 1029; Par. [0167]: vehicle 10 may include sensor devices, such as a camera set 1112, shown as a rooftop camera mount, to capture images of a surrounding scene while the vehicle travels down the road segment 1102; Par. [0170]: a sensor-based signature or feature vector representation of a portion of a scene, as viewed by a specific type of sensor set (e.g., stereoscopic camera, Lidar… the stored sensor data sets may be associated with a reference location of the submap, such as the location of the vehicle when the prior sensor data sets were captured; wherein the map comprises one or more of a top-down light detection and ranging (LIDAR) intensity map or a vector-based semantic map (e.g., captured data sets from a sensor, such as a rooftop camera mount to capture images of a surrounding scene (i.e., top-down images), with maps and submaps relating to a three-dimensional point cloud of a localization layer, in which a point cloud depicts surface elements captured, including ranging through Lidar 
However, Ferguson teaches and the instructions further comprise:
generating a synthetic image comprising dark pixels for a road surface and light or bright pixels for road markings based on the vector-based semantic map (Col. 12, Par. 4: FIG. 4A illustrates an image 400 of a road 402 of travel of a vehicle… The image 400 may be captured from a camera coupled to the vehicle travelling on the road 402, for example. The image 400 depicts the road 402, white lines such as 404A and 404B representing lane boundaries; Col. 13, Par. 4: assuming that the lane marker is a white line painted on the road, pixels composing the lane marker width may be bright (e.g., having intensity above a threshold intensity), but pixels laterally beyond a boundary of the white line (e.g., to the left and right of the white line) may belong to unpainted portions of the road and thus have a lower brightness. Thus, for a pixel of the pixels representing the white line, the intensity of the pixel may be high (e.g., above a threshold intensity)… pixels, in a lateral direction, may represent dark unpainted parts of the road that may have lower intensities compared to the intensity of the pixel; Col. 14, Par. 3: In the image 400 of FIG. 4A, or the corresponding top view image 408 in FIG. 4B, the computing device may be configured to identify pixels representing lane markers such as the white lines 404A and 404B… The white lines 404A and 404B may, for example, be represented by a group of pixels. For instance, the computing device, upon scanning or analyzing pixels of the image 400 or 408, may be configured to determine an intensity of a pixel of the pixels depicting the white lines 404A… determine that the pixel is a candidate pixel that may belong to a portion of the image depicting a lane marker (i.e., the white line 404A in this example)); generating a synthetic image comprising dark pixels for a road surface and light or bright pixels for road markings based on the vector-based semantic map (e.g., pixels, in a lateral direction, may represent dark unpainted parts of the road that may have lower intensities compared to the intensity of the pixel) and light or bright pixels for road markings (e.g., pixels composing the lane marker width may be bright (having intensity above a threshold intensity), for example), as shown in Fig. 4A below:

    PNG
    media_image1.png
    495
    673
    media_image1.png
    Greyscale
 , for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claims 4 and 6.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668